DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the truncated conical member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is dependent off of claim 1 which does not claim a “truncated conical member”. It is to be noted claim 4 does claim a truncated conical member. For examinations purpose, claim 5 will be examined as the atraumatic member comprising a truncated member. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2008/0071369 to Tuval.
As to claim 1, Tuval discloses a method (paragraph 27, 639) comprising: moving a housing (352) of a delivery capsule (figure 9g, the entity that holds the heart valve 10, paragraph 639) carrying a prosthetic heart valve (10/300) from a containment configuration to a deployed configuration (paragraph 639, as seen in the delivery configuration for example in figure 9g, and deployed figure 9f) while the delivery capsule is positioned at a native heart valve (figure 16a,b), wherein the movement of the housing is such that the prosthetic heart valve self-expands (paragraph 17) and releases from the delivery capsule (figure 16a,b, paragraph 639-641), wherein the delivery capsule is carried by a distal portion of an elongated body (351, figure 16a, paragraph 641); expanding an expandable atraumatic member (22) from a compacted configuration in which the atraumatic member has a first diameter (figure 9g) to an expanded configuration in which the expandable atraumatic member has a second diameter greater than the first diameter (figure 16b) such that a peripheral portion of the atraumatic member extends laterally outward relative to a proximal rim of the housing (figure 16b); and withdrawing the delivery capsule in a proximal direction with the expandable atraumatic member in the expanded configuration (paragraph 641, figure 16 b-c).
As to claim 2, Tuval discloses prior to moving the housing, positioning the delivery capsule carrying the prosthetic heart valve at the native valve while the capsule is in the contained configuration (figure 16a, also as seen in figure 5a).
As to claim 3, Tuval discloses, in the containment configuration, the housing is open at the proximal rim such that the chamber is open facing the proximal direction (figure 9g, 16b, the cap 352 will be open as seen in figure 9g, facing proximally as seen in figure 16b).
As to claim 4, Tuval disclose the atraumatic member comprises a truncated conical member (figure 9g, 16g). The arms 22 as seen in figure 9g, 16g can approximate a t truncated conical member based on how the arms expand towards the proximal direction and taper towards the cap.
As to claim 6, Tuval discloses in the expanded configuration, the atraumatic member comprising a hub (paragraph 578, 580, where the arms are joined together) and arms (22) that flare outwardly (figure 16g). 
As to claim 7, Tuval discloses the arms comprises a shape member material (paragraph 578-580). The support structure, including arms 22, is disclosed to be one integrated structure, where the support structure can be made from nitinol. Therefore, the arms 22 can be made from a shape memory material. 
As to claim 11, Tuval discloses when the delivery capsule is in the containment configuration, the prosthetic heart valve device is in a low-profile state, and wherein, in the compacted configuration, the atraumatic member is within a distal portion of the prosthetic heart valve device (Figure 9g). The atraumatic member is axially spaced within a distal portion of the heart valve. 
As to claim 14, Tuval discloses the peripheral portion is configured to be adjacent to the proximal rim of the delivery capsule when the expandable atraumatic member is in the expanded configuration (Figure 16g).
Claims 1-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2016/0262884 to Lombardi.
As to claim 1, Lombardi discloses a method (paragraph 156) comprising: moving a housing (20, figure 4) of a delivery capsule (14) carrying a prosthetic heart valve (10a) from a containment configuration to a deployed configuration (figure 1-3) while the delivery capsule is positioned at a native heart valve (paragraph 184), wherein the movement of the housing is such that the prosthetic heart valve self-expands and releases from the delivery capsule (paragraph 87), wherein the delivery capsule is carried by a distal portion of an elongated body (22, 15); expanding an expandable atraumatic member (50, paragraph 210) from a compacted configuration in which the atraumatic member has a first diameter to an expanded configuration in which the expandable atraumatic member has a second diameter greater than the first diameter (paragraph 216, 219,221) such that a peripheral portion of the atraumatic member extends laterally outward relative to a proximal rim of the housing (paragraph 221); and withdrawing the delivery capsule in a proximal direction with the expandable atraumatic member in the expanded configuration (paragraph 221, 222, 219, 225, there is a withdrawing of the delivery capsule while the expandable atraumatic member in the expanded configuration, it could be during realignment, adjusting, or withdrawal of the of the delivery device). Lombardi discloses multiple embodiments of an atraumatic expandable member that can expand and be positioned with respect to the proximal rim of the housing, while there is a withdrawing step of the delivery capsule. 
As to claim 2, Lombardi discloses prior to moving the housing, positioning the delivery capsule carrying the prosthetic heart valve at the native valve while the capsule is in the contained configuration (paragraph 188, 210, 215, the positioning can happen while the capsule is contained).
As to claim 3, Lombardi discloses, in the containment configuration, the housing is open at the proximal rim such that the chamber is open facing the proximal direction (figure 2).
As to claim 4, Lombardi disclose the atraumatic member comprises a truncated conical member (paragraph 224).
As to claim 5, Lombardi discloses the truncated conical member comprises at least one of a foam, an elastomer, or a braided wire (paragraph 226).
As to claim 6, Lombardi discloses in the expanded configuration, the atraumatic member comprising a hub (56) and arms (52) that flare outwardly (figure 6, paragraph 226, or the ramp surfaces of paragraph 222). 
As to claim 7, Lombardi discloses the arms comprises a shape member material (paragraph 226). 
As to claim 8, Lombardi discloses the atraumatic member comprises arms having distal portions that flare radially outward in a distal direction in the expanded configuration (paragraph 220-222, 226). The bulb shape and/or how the ends provide a ramp will allow the distal portion flare radially outward. 
As to claim 9, Lombardi discloses the atraumatic surface is an inclined surface that flares outwardly in a distal direction (paragraph 220-222, 226, the shaped and/or ramps surfaces will include and flare outwardly in the distal direction).
As to claim 10, Lombardi discloses inclined surface is defined by an outwardly flared arm (paragraph 220-222,226).
As to claim 12, Lombardi discloses the expandable atraumatic member is in the expanded configuration, the at least a portion of the atraumatic surface slopes outwardly in a distal direction to direct the delivery capsule through at least one of an opening or a lumen of a vasculature of a patient when the delivery capsule is withdrawn in a proximal direction from the patient (paragraph 210).
As to claim 13, Lombardi discloses the peripheral portion that is configured to cover the proximal rim of the delivery capsule when the expandable atraumatic member is in the expanded configuration is a distal-most portion of the expandable atraumatic member (paragraph 223).
As to claim 14, Lombardi discloses the peripheral portion is configured to be adjacent to the proximal rim of the delivery capsule when the expandable atraumatic member is in the expanded configuration (paragraph 223).
As to claim 15, Lombardi discloses when the expandable atraumatic member is in the expanded configuration, the expandable atraumatic member is tapered in a distal direction such that a proximal end of the expandable atraumatic member does not extend laterally outwards over the proximal rim of the housing (figure 6).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,792,151. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method (claim 25) comprising: moving a housing (claim 25) of a delivery capsule (claim 25) carrying a prosthetic heart valve (claim 25) from a containment configuration to a deployed configuration (claim 25) while the delivery capsule is positioned at a native heart valve (claim 25), wherein the movement of the housing is such that the prosthetic heart valve self-expands and releases from the delivery capsule (claim 25), wherein the delivery capsule is carried by a distal portion of an elongated body (claim 25); expanding an expandable atraumatic member (claim 25) from a compacted configuration in which the atraumatic member has a first diameter to an expanded configuration in which the expandable atraumatic member has a second diameter greater than the first diameter (claim 25) such that a peripheral portion of the atraumatic member extends laterally outward relative to a proximal rim of the housing(claim 25); and withdrawing the delivery capsule in a proximal direction with the expandable atraumatic member in the expanded configuration (claim 25).
As to claims 2-15 see reference patent claims 2-14, 25. The method claim 25 or the reference patent states the claimed method steps of using the device while stating the general structure of the device. Claims 2-14 of the reference patent claims the structure of the device as claimed in claims 2-15. The method steps are claimed in reference patent claim 25 while there are no further specific method steps based on specific structure, i.e. “the method comprising… wherein the atraumatic member comprises a truncated conical structure”. Since the generic structure is claimed in the reference patent method claim 25, the structure specific claim  limitations would be obvious to be incorporated into the method step since no structure specific claims are made.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the structure of the device as claimed in 2-14, 25, in the method claims with respect to claims 2-15 in order to use the suitable structure to perform the desired method.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2010/0191326 to Alkhatib, U.S. Patent Publication 2013/0079872 to Gallagher, and U.S. Patent Publication 2014/0107758 to Glazier all disclose similar methods readable, combinable or capable of providing evidence on the claims of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771